Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-9 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a system in package (SIP) comprising: a substrate with a bridge and a first non-permanent communicative element; a first component coupled with the substrate by a first permanent couple, wherein the first component is communicatively coupled with the bridge; an interposer with a second non-permanent communicative element and configured to be removably secured to the substrate; and a second component coupled with an the interposer by a second permanent couple; in combination with the other recited limitations in the claim. 
Claims 2-9 are allowable as dependent upon claim 1.
Claims 10-15 are allowed. 
Independent claim 10 is allowed because the prior art does not teach or suggest a method of generating a system in package (SIP), the method comprising: coupling, via a first solder joint, a first component with a substrate, wherein the substrate includes a first communicative element and a bridge, and wherein the first component is communicatively coupled with the bridge of the substrate; and removably coupling an interposer to the substrate; in combination with the other recited limitations in the claim. 
Claims 11-15 are allowable as dependent upon claim 10.
Claims 16-20 are allowed. 
Independent claim 16 is allowed because the prior art does not teach or suggest a substrate for use in a system in package (SIP), the substrate comprising: a bridge, wherein the bridge includes a first communicative element; a permanent couple to couple a first component with the bridge, wherein the first component is communicatively coupled with the bridge via the permanent couple; a non-permanent couple to removably couple an interposer with the bridge; a communicative couple, wherein the interposer is communicatively coupled with the bridge via the communicative couple, and wherein the second communicative element on the interposer aligns with the first communicative element on the bridge to form the communicative couple; in combination with the other recited limitations in the claim. 
Claims 17-20 are allowable as dependent upon claim 16.
Claims 21-25 are allowed. 
Independent claim 21 is allowed because the prior art does not teach or suggest a package to communicatively couple a processor and a memory, the package comprising: the processor; the memory; an interposer coupled with the memory by a first permanent couple, wherein the interposer includes a first communicative element; and a substrate, wherein the substrate is coupled with the processor by a second permanent couple, wherein the substrate is further coupled with the interposer by a non-permanent couple, wherein the substrate includes a second communicative element and the second communicative element of the interposer is aligned with the first communicative element of the substrate to form a non-permanent communicative couple; in combination with the other recited limitations in the claim. 
Claims 22-25 are allowable as dependent upon claim 21.
Prior art reference Joseph et al. (2011/0312129; “Joseph”) is the closest prior art of record in this application. However, Joseph fails to disclose the permanent and non-permanent communicative couple limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883